The essential facts developed on trial are: That both parties were employees of Fresno County, defendant a traffic officer, plaintiff a visiting nurse. Both had reason to go out of town on business connected with their work. Defendant invited plaintiff to ride with him and he would go first to the place he was to visit and then take her to the place she must go. The road at the place of the accident was paved with bitumen to the width of sixteen feet with dirt shoulders two or three feet wide on each side, making the width about twenty-two feet in all. It is described as of old-fashioned construction, crowning in the center, and not very smooth. A cement culvert crossed under the road, on the end of which was some sort of cement guard, three feet high, into which the car ran, the track marks showing a sudden sharp deflection from its course into the cement culvert. Both parties were injured and neither was able to tell what happened nor what caused the car to leave the road. No other car was passing. Defendant was driving around sixty miles per hour and plaintiff protested that it was too fast. The steering gear was worn and unsafe, of which defendant had been notified.
The decision to be arrived at depends upon the construction to be given the words "wilful misconduct". Construed according to ordinary or popular definition they would mean any act not conforming to right behavior, done purposely. This definition would describe most acts of negligence. For instance, reckless driving is wrong in law and as deportment, is done knowingly but is only negligence. The history of the legislation culminating in limiting liability to acts of wilful misconduct in guest cases gives evidence of a purpose to eliminate entirely the element of negligence as a basis of liability. The cases cited all agree that the legislature intended by these words something other and different than negligence, whether ordinary or gross. The legislative sense of fair play seems to have been shocked by the perverted use of the law of negligence in guest cases to recover indirectly against insurance companies by suits against indifferent and irresponsible hosts, in some cases being a conspiracy between guest and host against the insurance carrier. The intent of the law as it stands must be derived from a construction so far technical that it does *Page 627 
not embrace any meaning wherein negligence would be included, or the acts, if constituting negligence, must be subordinated to the idea of intent.
The cases quite generally use the word "intent" as pointing out the purpose of the law, the key with which to unlock its meaning. Wilful misconduct refers to intentional acts, that is, acts designed to bring about the result involved in the suit. Some cases point out that the wrongful act complained of may be either positive or negative, one of commission or omission, but either or both must be intentional. In any definition of intent there is no room for any constructive knowledge because intent implies actual knowledge. Intent relates to a mental state or purpose, and there can be no direct testimony of the fact of its existence except on the part of the person who is charged with having the intent. The fact of its existence can be deduced from statements or conduct of the party in the light of surrounding circumstances or any motive or influence shown to exist.
The intent involved in the term "wrongful" is such intent as must be an element of most crimes, a deliberate purpose to accomplish the wrongful act complained of in the suit. Of course, such a conception of the purpose of the legislature must recognize that practically no guest cases can be maintained at all, for rarely, if ever, would there be a case of intentional wrecking of a car by its owner or driver. Nevertheless, it is believed that this must be held to be what was intended by the enactment of the law, for there is no other logical stopping place. Any other construction which attempts to work out a basis of liability growing out of these words will end in permitting recovery on the basis of negligence and is what leads to the confusion which exists. Therefore, the rule should not be difficult to express. Wilful misconduct would be an act done by the host with intent to cause the disaster involved in the suit with consequential damages to the guest, or the failure by the host to prevent the disaster, intending by such omission to permit the occurrence, with such injuries as would probably result therefrom to the guest.
The evidence in the instant case nowhere justifies a finding by the jury that defendant intended to cause the car to be wrecked with consequent injury. He may have been driving faster than was safe and did not cease to do so at *Page 628 
plaintiff's request, and this may have been a contributing cause to her injuries, and he may have been warned that the steering gear was worn and dangerous, and he may have used bad judgment and have been negligent, but not a word of testimony or a circumstance connected with his conduct would lead to the inference that he deliberately caused or permitted the accident.
The other propositions advanced by appellant as errors are not considered or discussed, it being deemed best to rest the action taken by this court upon the view that the evidence does not support the judgment.
Judgment reversed.